Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 7, 2020

                                         No. 04-19-00741-CV

                                   IN RE Leticia R. BENAVIDES

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       Relator’s motion for rehearing was originally due on December 5, 2019. This court
granted relator an extension until January 6, 2020. On January 3, 2020, relator filed a second
request for an extension of time in which to file a motion for rehearing.

        The motion is GRANTED and relator is ORDERED to file her motion for rehearing no
later than January 23, 2020. Counsel for relator is advised that no further extensions of time
will be granted absent a motion for extension of time, filed before the motion for rehearing is
due, that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the motion for rehearing, and (3) provides
the court reasonable assurance that the motion for rehearing will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.

           It is so ORDERED on January 7, 2020.

                                                                                  PER CURIAM


           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2011PB000081L2, styled In the Matter of the Guardianship of Carlos
Benavides, Jr., an Incapacitated Person, pending in the County Court At Law No 1, Webb County, Texas, the
Honorable Hugo Martinez presiding.